In the

     United States Court of Appeals
                For the Seventh Circuit
                     ____________________ 
Nos. 14‐1278 and 14‐1100  
 
UNITED STATES OF AMERICA, 
                                                   Plaintiff‐Appellee, 
                                 v. 
                                   
GUSTAVO BUENROSTRO and AMBROSIO MEDRANO, 
                                 Defendants‐Appellants. 
                     ____________________ 

        Appeals from the United States District Court for the 
          Northern District of Illinois, Eastern Division. 
           No. 12 CR 00487 — John J. Tharp, Jr., Judge. 
                     ____________________ 

    ARGUED SEPTEMBER 8, 2014 — DECIDED MARCH 26, 2015 

                     ____________________ 

   Before  WOOD,  Chief  Judge,  and  POSNER  and  HAMILTON, 
Circuit Judges. 
   HAMILTON,  Circuit  Judge.  Gustavo  Buenrostro  and  Am‐
brosio  Medrano  were  each  convicted  of  conspiracy  to  com‐
mit bribery, and each now appeals his conviction. We affirm. 
The  convictions stem from  a scheme to bribe a local official 
in California to obtain a government contract. The local offi‐
2                                          Nos. 14‐1278 & 14‐1100 

cial was fictional, however, invented by the FBI as part of an 
undercover government sting operation. The sting operation 
reached  its  denouement  when  a  bribery  check  was  handed 
to an undercover agent, and Buenrostro and Medrano were 
charged for their roles in the scheme. 
    A  third  defendant  was  also  charged  with  conspiracy: 
James Barta.  Like Buenrostro and Medrano,  Barta was tried 
and  convicted.  Barta  argued  on  appeal  that  he  was  en‐
trapped into the conspiracy. We resolved his appeal in a sep‐
arate  opinion  concluding  that  he  had  been  entrapped  as  a 
matter of law. See United States v. Barta, 776 F.3d 931 (7th Cir. 
2015).  Neither  Buenrostro  nor  Medrano  argued  (or  could 
have argued) an entrapment defense, but each challenges his 
conviction on other grounds. Both Buenrostro and Medrano 
argue  that  there was not sufficient evidence  of  the  financial 
elements  of  the  federal  bribery  statute  to  support  treating 
their conspiracy as a federal crime. Medrano also argues that 
his sentence is substantively unreasonable. 
I. Factual Background 
    This  sting  operation  began, as many  do,  with a  criminal 
turned  cooperating  witness.  One  Michael  DiFoggio  worked 
as a cooperating witness for the FBI in exchange for a prom‐
ise that the government would recommend a lesser sentence 
in  his  tax  evasion  case.  DiFoggio  introduced  Medrano  to  a 
man purporting to be a health care consultant named George 
Castro. Castro told Medrano that in return for payment of a 
bribe to a corrupt official, he could obtain contract approval 
from Los Angeles County for the purchase of medical band‐
ages  for  its  hospital  system.  In  reality  “Castro”  was  an  un‐
dercover  FBI  agent  and  there  was  no  corrupt  official. 
Medrano did not know this, of course, so when the medical 
Nos. 14‐1278 & 14‐1100                                             3 

bandages  deal  was  concluded,  he  approached  Castro  about 
making another deal. 
    On  that  next  deal—the  one  at  issue  here—Medrano 
teamed  up  with  his  old  friend  Buenrostro.  Buenrostro  and 
the  undercover  “Castro”  eventually  brought  Barta  into  the 
discussions.  Over  the  course  of  several  meetings,  the  deal 
began  to  take  shape.  A  bribe  would  be  paid  to  the  corrupt 
official by way of Castro (who would also take a piece of the 
bribe for himself). In exchange for the bribe, Castro and the 
corrupt  official  would  ensure  that  Los  Angeles  County 
would  award  a  contract  for  providing  pharmaceutical  dis‐
pensing  services  to  Sav‐Rx,  a  prescription  benefit  manage‐
ment company founded by Barta. Sav‐Rx would service the 
contract by partnering with a business started by Buenrostro 
and Medrano specifically for that purpose. 
    At the last meeting in the course of the conspiracy, Barta 
wrote a check for $6,500 to Castro. This constituted Barta’s 65 
percent share of the $10,000 bribe demanded by Castro (and 
the  fictional  corrupt  official)  to  secure  contract  approval. 
Buenrostro and Medrano were to pay their 35 percent share 
to  Castro  sometime  shortly  after  that  last  meeting.  Before 
that  could  happen,  all  three  defendants  were  arrested.  Fur‐
ther background on the bribery scheme can be found in the 
Barta  opinion,  but  any  facts  important  to  Buenrostro  and 
Medrano’s appeals are included in this opinion. 
II.  Analysis 
    Buenrostro  and  Medrano  were  convicted  of  violating  18 
U.S.C.  § 371,  which  prohibits  conspiracies  “to  commit  any 
offense against the United States.” Defendants were charged 
with  conspiring  to  commit  bribery  under  18  U.S.C.  § 666, 
4                                           Nos. 14‐1278 & 14‐1100 

which makes bribery a federal crime but only under certain 
circumstances.  Buenrostro  and  Medrano  both  contend  that 
the government failed to present evidence sufficient to prove 
beyond  a  reasonable  doubt  that  they  conspired  to  commit 
bribery under the circumstances required to qualify as a fed‐
eral  crime  under  § 666.  Assessing  this  claim  requires  us  to 
parse the ponderous language of § 666. 
    Section 666(a)(2)  prescribes  penalties  for  anyone  who 
“corruptly  gives,  offers,  or  agrees  to  give  anything  of  value 
to any person, with intent to influence or reward an agent of 
an  organization  or  of  a  State,  local  or  Indian  tribal  govern‐
ment,  or  any  agency  thereof,  in  connection  with  any  busi‐
ness,  transaction,  or  series  of  transactions  of  such  organiza‐
tion,  government,  or  agency  involving  anything  of  value  of 
$5,000  or  more.”  Subsection  666(b)  adds  a  further  require‐
ment,  that  “the  organization,  government,  or  agency  re‐
ceives,  in  any  one  year  period,  benefits  in  excess  of  $10,000 
under  a  Federal  program  involving  a  grant,  contract,  subsi‐
dy, loan, guarantee, insurance, or other form of Federal assis‐
tance.” 
    Both  Buenrostro  and  Medrano  argue  that  the  govern‐
ment  failed  to  present  sufficient  evidence  that  the  pharma‐
ceutical  dispensing  contract  they  aimed  to  win  by  bribing 
the corrupt official should be valued at $5,000 or more. They 
also  attack  the  sufficiency  of  the  evidence  to  show  that  the 
corrupt  official  was  an  agent  of  an  entity  receiving  over 
$10,000 per year in federal benefits. Finally, Medrano argues 
that the 30‐month prison sentence he received is substantive‐
ly  unreasonable.  (Buenrostro  does  not  challenge  his  sen‐
tence.) We address these arguments in turn. 
                                
Nos. 14‐1278 & 14‐1100                                                5 

    A. Sufficiency of the Evidence 
   “We  will  overturn  a  verdict  for  insufficiency  of  the  evi‐
dence  only  if,  after  viewing  the  evidence  in  the  light  most 
favorable  to  the  government,  the  record  is  devoid  of  evi‐
dence from which a rational trier of fact could find guilt be‐
yond a reasonable doubt.” United States v. Reed, 744 F.3d 519, 
526  (7th  Cir.  2014).  A  jury  was  instructed  as  to  all  the  ele‐
ments  of  18  U.S.C.  § 666,  and  in  convicting  Buenrostro  and 
Medrano it found that the government proved each of these 
elements beyond a reasonable doubt. We hold that the gov‐
ernment  presented  sufficient  evidence  to  support  the  ver‐
dicts. 
        1. The $5,000 Element 
    The $5,000 element of § 666 pertains to “the subject matter 
of  the  bribe,”  which  “must  be  valued  at  $5,000  or  more.” 
United States v. Robinson, 663 F.3d 265, 271 (7th Cir. 2011). In 
other words, the “‘business’ or ‘transaction’ sought to be in‐
fluenced must  have a value of $5,000 or more.” Id., quoting 
18 U.S.C. § 666(a)(2). In this case the business or transaction 
sought  to  be  influenced—the  subject  matter  of  the  bribe—
was the fictional pharmaceutical dispensing contract. 
    The  simplest  indicator  that  the  object  of  the  conspiracy 
was a fictional contract with a value of at least $5,000 is that 
the conspirators were willing to pay a $10,000 bribe to win it. 
This common‐sense observation is based “on the theory that 
the benefit is worth at least what the bribe‐giver was willing 
to pay for it.” Id. at 275 (citing cases). Robinson endorsed this 
theory in holding that “the amount of the bribe may suffice 
as a proxy for value; at least it provides a floor for the valua‐
tion question.” Id. 
6                                           Nos. 14‐1278 & 14‐1100 

    Buenrostro  and  Medrano  counter  this  obvious  point  by 
arguing that Barta gave the $6,500 check to Castro only as a 
favor  to  his  old  friend  Buenrostro,  not  because  the  contract 
had a value of $5,000 or more. There are two problems with 
this argument. 
     First, this is at best “an argument for the jury at trial, not 
for  us  on  appeal.  We  do  not  reweigh  the  evidence  or  make 
our own credibility determinations.” United States v. Farmer, 
717  F.3d  559,  563  (7th  Cir.  2013).  Even  if  we  might  be  per‐
suaded  by  this  improbable  version  of  events,  the  jury  was 
not. An inquiry into the sufficiency of the evidence “does not 
ask what we would have decided if we were on the jury. We 
need  not  be  convinced  by  the  evidence  ourselves.  Our  in‐
quiry is whether a reasonable jury considering the evidence 
in  the  light  most  favorable  to  the  government  could  have 
found  each  element  of  the  offense  beyond  a  reasonable 
doubt.” United States v. Jones, 713 F.3d 336, 340 (7th Cir. 2013). 
    Second, quite apart from the agreed amount of the bribe, 
there was ample evidence to support the jury finding on the 
$5,000  element.  For  example,  Medrano  repeatedly  said  he 
was ready to move to Los Angeles if that was needed to win 
and retain the contract. A reasonable jury could certainly in‐
fer that Medrano would not have even considered this pos‐
sibility  if  he  had  thought  the  contract  was  worth  less  than 
$5,000.  
    Buenrostro  and  Medrano  argue  that  the  government 
should not have relied on subjective evidence about the val‐
ue  of  the  fictional  contract  to  the  conspirators  to  prove  the 
$5,000  element  since  the  contract  had  a  market  value  that 
should be proved objectively. They cite no decision that has 
endorsed this proposition, however, which is not surprising. 
Nos. 14‐1278 & 14‐1100                                                7 

The notion of objective evidence to substantiate the value of 
a fictional deal where no contract was actually signed is elu‐
sive,  to  say  the  least.  It  is  reminiscent  of  the  philosophical 
problems posed by asking whether the statement “The pre‐
sent  King  of  France  is  bald”  is  true,  false,  or  meaningless 
when there  is  no  present King of  France. See  Bertrand Rus‐
sell, On Denoting, 14 Mind 479 (1905).  
    Nevertheless,  the  evidence  supports  a  finding  that  the 
conspirators  agreed  to  pay  a  bribe  to  win  a  contract  that 
would have been worth much, much more than $5,000. “An‐
other  approach  to  valuing  the  subject  matter  of  the  bribe  is 
by looking to the value of the benefit the bribe‐giver will re‐
ceive  if  the  bribe  is  successful.”  United  States  v.  Owens,  697 
F.3d 657, 659 (7th Cir. 2012). Castro and the conspirators ex‐
pected  the  contract  to  call  for  dispensing  a  million  or  more 
prescriptions  per  year  for  at  least  two  or  three  years.  The 
benefit  received  by  the  defendants  per  prescription  would 
have needed to be astoundingly low for dispensing this vol‐
ume  of  prescriptions  not  to  have  proven  quite  beneficial. 
Christy Piti, who is Barta’s daughter and the current head of 
Sav‐Rx,  testified  that  this  hypothetical  contract  was  highly 
unrealistic and thus would have been of no benefit to the de‐
fendants.  But  the  jury  was  not  required  to  credit  her  testi‐
mony on this point, particularly because it would have ren‐
dered Buenrostro and Medrano’s dogged pursuit of the con‐
tract  a  complete  mystery.  In  sum,  sufficient  evidence  sup‐
ports  the  jury  finding  that  the  $5,000  element  was  satisfied 
beyond a reasonable doubt. 
        2. The $10,000 Element 
   Subsection 666(b) requires the person being bribed to be 
an agent of an organization, government, or agency that re‐
8                                          Nos. 14‐1278 & 14‐1100 

ceives more than $10,000 in federal funds or other benefits in 
one year. For purposes of this provision, an agent is defined 
as “a person authorized to act on behalf of another person or 
a government and, in the case of an organization or govern‐
ment,  includes  a  servant  or  employee,  and  a  partner,  direc‐
tor,  officer,  manager,  and  representative.”  18 
U.S.C. § 666(d)(1). At trial the parties stipulated that Los An‐
geles County received more than $10,000 in federal funds in 
the  relevant  period.  The  issue  we  must  decide  is  whether  a 
reasonable  jury  could  have  found  beyond  a  reasonable 
doubt that the fictional official was an agent of Los Angeles 
County. 
    Since the official was fictional, the only evidence the jury 
had  to  make  this  determination  is  how  Castro  and  the  con‐
spirators described the official during their conversations. At 
one  point  Castro  described  his  contact,  the  corrupt  official, 
as  “a  high  ranking  official  at  the  county  system.”  This  de‐
scription seems to favor the government. But Buenrostro ar‐
gues  that  at  another  point  Castro  made  clear  that  “county 
system” was shorthand for the Los Angeles County Depart‐
ment of Health Services. 
    Buenrostro  and  Medrano  reason  that  if  the  corrupt  offi‐
cial was an agent of the Los Angeles County Department of 
Health Services, then the $10,000 element cannot be satisfied 
because  the  government  introduced  no  evidence  specific  to 
that  department’s  receipt  of  federal  funds  or  other  benefits. 
Evidence in the record that the fictional official was an agent 
of the Los Angeles County Department of Health Services as 
distinct  from  Los  Angeles  County  is  sparse,  but  so  is  evi‐
dence  pointing  the  other  way.  In  light  of  the  government’s 
burden of proof, this might seem to spell trouble for the gov‐
Nos. 14‐1278 & 14‐1100                                                9 

ernment.  Cf.  United  States  v.  Johnson,  592  F.3d  749,  755  (7th 
Cir.  2010)  (“In  this  situation,  the  evidence  is  essentially  in 
equipoise;  the  plausibility  of  each  inference  is  about  the 
same, so the jury necessarily would have to entertain a rea‐
sonable doubt on the conspiracy charge.”). 
   But the problem for Buenrostro and Medrano is that their 
argument  depends  on  an  unstated  assumption:  that  if  the 
corrupt official was an agent of the Los Angeles County De‐
partment  of  Health  Services,  then  he  could  not  also  have 
been  an  agent  of  Los  Angeles  County.  That  assumption  is 
faulty. Neither common sense nor case law supports it.  
    Employees  are  included  in  the  statutory  definition  of 
agents  in  18  U.S.C.  § 666(d).  A  reasonable  jury  could  infer 
that people working for the Los Angeles County Department 
of Health Services are also employees of Los Angeles Coun‐
ty. Prior cases have already held that the Oklahoma Deputy 
State  Treasurer  was  an  agent  not  only  of  the  Treasurer  but 
also of the State of Oklahoma itself, see United States v. Pretty, 
98 F.3d 1213, 1218–19 (10th Cir. 1996), and that an employee 
and agent of the Indiana Department of Transportation Toll 
Road Division was also an employee and agent of the  Indi‐
ana  Department  of  Transportation,  see  United  States  v.  Ago‐
stino, 132 F.3d 1183, 1193–94 (7th Cir. 1997). In a hierarchy of 
governmental  entities,  a  single  person  can  be  deemed  an 
employee and/or agent of entities at multiple levels. 
    The  cases  that  Buenrostro  and  Medrano  cite  are  easily 
distinguishable  because  local  law  in  those  cases  meant  that 
the defendant was not an employee (or otherwise an agent) 
of the entity receiving more than $10,000 in federal funds (or 
other benefits). See United States v. Phillips, 219 F.3d 404, 412 
(5th Cir. 2000) (under Louisiana law, tax assessor was not an 
10                                           Nos. 14‐1278 & 14‐1100 

employee  or  agent  of  the  local  government  body  receiving 
the  requisite  federal  funds);  United  States  v.  Sunia,  643  F. 
Supp.  2d  51,  68  (D.D.C.  2009)  (defendants  in  the  legislative 
branch  of  the  American  Samoan  government  were  not  em‐
ployees or agents of the executive branch agencies receiving 
the requisite federal funds). 
    There  is  also  abundant  evidence  in  the  record  that,  re‐
gardless  of  which  entity  or  entities  employed  the  fictional 
corrupt  official,  the  conspirators  reasonably  believed  Cas‐
tro’s claims that the official could act on behalf of Los Ange‐
les County. The allure of the deal and the reason for paying 
the  agreed  bribe  were  precisely  that  this  corrupt  official 
could  guarantee  approval  for  the  sizeable  contract  by  the 
county’s  Board  of  Supervisors.  And  by  definition,  a  person 
qualifies “as an agent of an entity” when he is “authorized to 
act  on  behalf  of  that  entity.”  United  States  v.  Keen,  676  F.3d 
981,  990  (11th  Cir.  2012).  The  jury  heard  sufficient  evidence 
to support its finding that the $10,000 element was satisfied 
beyond a reasonable doubt. 
      B. Medrano’s Sentence 
    Medrano argues that the 30‐month prison sentence he re‐
ceived is substantively unreasonable. At the time of sentenc‐
ing  in  this  case,  Medrano  had  just  been  sentenced  to  a  126‐
month prison term in a separate case in the Northern District 
of Illinois. Medrano urged the district judge here to make his 
sentence  in  this  case  concurrent  to  the  126‐month  sentence. 
The  district  judge  decided  instead  that  a  consecutive  sen‐
tence  of  30  months,  which  was  well  below  the  guideline 
range  for  this  offense,  was  needed  to  serve  the  purposes  of 
sentencing. 
Nos. 14‐1278 & 14‐1100                                              11 

    As  a  general  rule,  a  “sentencing  court  has  discretion  to 
make a sentence consecutive or concurrent” to an earlier sen‐
tence. United States v. Collins, 640 F.3d 265, 270 (7th Cir. 2011). 
Medrano  acknowledges  this  point  but  asserts  that  the  dis‐
trict  judge  abused  his  discretion  in  imposing  a  consecutive 
sentence  in  this  case.  We  find  no  abuse  of  discretion,  but  a 
thoughtful and measured decision by Judge Tharp. 
    Medrano  cites  a  case  where  a  sentence  was  vacated  be‐
cause  a  district  court  “failed  to  address  the  principal  argu‐
ment” made by the defendant, which was an argument for a 
concurrent sentence. United States v. Jackson, 546 F.3d 465, 472 
(7th Cir. 2008). Despite his repeated insistence that a concur‐
rent  sentence  was  appropriate  in  this  case,  Medrano  con‐
tends,  “the  court  barely  addressed  that  argument,  let  alone 
gave it any thoughtful consideration.” This is an unfortunate 
distortion of what happened at sentencing. 
    Judge Tharp  said that the “fundamental question  in  this 
case” was “how much of the sentence should be served con‐
currently  or  how  much  of  the  sentence  should  be  served 
consecutively to the term of imprisonment that Mr. Medrano 
is already facing.” Ultimately, the judge answered that ques‐
tion by deciding that there should be a “marginal increase in 
the  penalty  imposed  as  a  result  of  an  entirely  different 
scheme for which he was convicted.” 
    The  judge  stated  clear  reasons  for  imposing  a  below‐
guideline but consecutive sentence. He found that Medrano 
instigated the scheme and was therefore the most culpable of 
the  defendants.  He  also  pointed  out  that  Medrano  had  an 
unusually long history of public corruption offenses: “as an 
elected  official,  as  a  government  employee,  and  now  as  a 
member of the general public offering bribes to other elected 
12                                         Nos. 14‐1278 & 14‐1100 

officials.” And  he  found  that  a  consecutive  sentence  would 
promote general deterrence since it would send the message 
that  there  is  no  “free  pass”  simply  because  you  are  already 
facing another sentence for a separate crime. Cf. United States 
v. Conley, 777 F.3d 910, 916 (7th Cir. 2015) (affirming consecu‐
tive sentence after observing that a defendant making a simi‐
lar argument was in effect arguing for a free pass for the of‐
fense of conviction).  
    To  be  sure,  consecutive  sentences  are  not  required  or 
even  appropriate  in  all  cases.  District  judges  are  generally 
entrusted  with  the  discretion  to  decide  this  question  on  a 
case‐by‐case  basis  in  light  of  the  multiple  and  sometimes 
contradictory goals of federal sentencing. Here Judge Tharp 
addressed the main arguments made by Medrano. He found 
that  Medrano  would  be  unlikely  to  commit  further  crimes 
upon  release  from  prison,  mitigating  any  need  for  specific 
deterrence.  He  acknowledged  that  Medrano  had  health 
problems but found that the Bureau of Prisons had adequate 
treatment programs in place. He explained that Medrano re‐
ceived a longer sentence than Buenrostro and Barta based on 
his  greater  culpability  and  his  unusual  history  of  multiple 
corruption  convictions.  The  transcript  of  the  sentencing 
hearing  reflects  the  thought  and  care  that  Judge  Tharp  put 
into crafting this sentence. When sentencing discretion is ex‐
ercised as carefully as it was in this case, there is no basis for 
us to disturb the result. 
   Medrano  mounts  one  last  attack  on  his  consecutive  sen‐
tence. He argues that the district judge abused his discretion 
by not addressing specifically or sufficiently each of the sen‐
tencing  factors  listed  in  18  U.S.C.  § 3553  and  U.S.S.G. 
§ 5G1.3(b). The 74‐page  transcript of the sentencing  hearing 
Nos. 14‐1278 & 14‐1100                                            13 

shows  that  Judge  Tharp’s  discussion  of  the  sentencing  fac‐
tors  was  much  more  thorough  than  Medrano  portrays  it  to 
be.  Moreover,  a  sentencing  judge  simply  is  not  required  to 
“tick  off  every  possible  sentencing  factor  or  detail  and  dis‐
cuss, separately, every nuance of every argument raised … .” 
Collins, 640 F.3d at 271. The district court committed no pro‐
cedural or substantive error in sentencing Medrano. 
   The district court’s judgments are AFFIRMED.